Appeal from order, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 25, 2008, which denied respondent-appellant’s objection to a decision and order entered by Support Magistrate Solange N. Grey on or about April 17, 2008 vacating a temporary reduction of the order of support and dismissing his petitions for downward modification of a New Jersey order of support registered in New York on September 28, 2007, unanimously dismissed, without costs.
Respondent’s arguments on appeal may not be considered by this Court as they relate solely to an unappealed order which was rendered subsequent (on or about November 6, 2008) to the order appealed from (see Hecht v City of New York, 60 NY2d 57, 61 [1983]). Were we to consider them, we would find them without merit, as the Family Court correctly determined that it had no jurisdiction over the mother. Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.